UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-7719



ANTHONY A. THIGPEN,

                Plaintiff - Appellant,

           v.


ROBERT F. MCDONNELL, Attorney General; GENE M. JOHNSON,
Director - Department Of Corrections; W. S. FLAHERTY,
Superintendent Virginia State Police,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-00738)


Argued:   January 29, 2008                 Decided:   April 11, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


ARGUED: Steven C. Wu, AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P.,
Washington, D.C., for Appellant. Stephen R. McCullough, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees. ON BRIEF: Christopher R. Pudelski, AKIN, GUMP, STRAUSS,
HAUER & FELD, L.L.P., Washington, D.C., for Appellant. Robert F.
McDonnell, Attorney General of Virginia, William E. Thro, State
Solicitor General, William C. Mims, Chief Deputy Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Anthony A. Thigpen appeals the district court’s summary

dismissal of his pro se complaint, filed against several Virginia

officials under 42 U.S.C. § 1983.           Thigpen’s complaint alleges

various conspiracies to violate his constitutional rights.                  The

district    court   dismissed   Thigpen’s    complaint      under    Heck   v.

Humphrey, 512 U.S. 477 (1994), without prejudice and with leave to

refile his claims in a petition for habeas corpus.          For the reasons

that follow, we affirm the district court’s dismissal of Thigpen’s

double jeopardy claim under Heck.            In addition, we affirm on

alternative grounds the dismissal without prejudice of Thigpen’s

other claims, and we modify the district court’s order to allow

Thigpen to refile these claims under § 1983.



                                    I.

            Thigpen was convicted of rape in 1983 and was released

from prison in 1996.      As a result of his conviction Thigpen was

required to comply with the Virginia Sex Offender and Crimes

Against Minors Registry Act, Va. Code Ann. §§ 9.1-900 to -921 (the

Act), upon his release. The Act includes various registration and

reporting     requirements.     Failure     to   comply   with      the   Act’s

requirements    carries   a   criminal    penalty.    Id.    §   18.2-472.1.

Thigpen failed to comply with the Act, and on July 20, 2004, he was

sentenced to four years of supervised probation. Thigpen continued


                                    3
in his failure to comply with the Act, and on October 17, 2005, his

probation was revoked, and he was sentenced to a four year prison

term.     Thigpen subsequently filed this action under 42 U.S.C.

§ 1983.     His complaint contained conclusory allegations that

various state officials (the defendants) “committed conspiracy” to

subject him to double jeopardy and violate his due process, equal

protection,     and   First     Amendment      rights   by    “attach[ing]   two

additional punishments against plaintiff,” “labeling plaintiff to

be a violent sex offender,” and posting his identifying information

on the internet.      J.A. 8.

           On    August   30,    2006,       the   district    court   dismissed

Thigpen’s claims without prejudice and with leave to refile a

petition for habeas corpus in state court.                   The district court

concluded that “where, as here, the complaint attacks the fact or

duration of confinement, the appropriate remedy is a writ of habeas

corpus, not a claim under 42 U.S.C. § 1983,” relying on Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994).               J.A. 13.     Thigpen filed

this timely appeal.



                                      II.

           In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme

Court held:

     [W]hen a state prisoner seeks damages in a § 1983 suit,
     the district court must consider whether a judgment in
     favor of the plaintiff would necessarily imply the
     invalidity of his conviction or sentence; if it would,

                                         4
     the complaint must be dismissed unless the plaintiff can
     demonstrate that the conviction or sentence has already
     been invalidated. But if the district court determines
     that the plaintiff’s action, even if successful, will not
     demonstrate the invalidity of any outstanding criminal
     judgment against the plaintiff, the action should be
     allowed to proceed . . . .

Id. at 487.     A district court must undertake a case specific

analysis   to   determine      whether       success   on   the   claims    would

necessarily imply the invalidity of a conviction or sentence.

See Edwards v. Balisok, 520 U.S. 641 (1997); Muhammad v. Close, 540

U.S. 749 (1997); Heck, 512 U.S. at 487.

           Here,      the   district     court     explained      that     Thigpen

“essentially attacks the validity of his conviction and the length

of his confinement claiming that the defendants imposed ‘two

additional punishments’ against him.”              J.A. 13.       We agree that

Thigpen’s double jeopardy claim is barred by Heck.                The complaint

alleges “two additional punishments” and references the “indictment

. . . dated October 17, 2005,” J.A. 8, the date that Thigpen’s

probation was revoked for his continued violation of the Act.                  If

Thigpen were successful on this challenge, the invalidation of his

current    sentence    would    necessarily       result.      Therefore,     the

appropriate vehicle for relief on Thigpen’s double jeopardy claim

is a petition for a writ of habeas corpus or a criminal appeal.

            In dismissing the complaint under Heck, the district

court did not consider Thigpen’s due process, equal protection, or

First Amendment claims.        The defendants concede that these claims


                                         5
are not barred by Heck, and thus should not have been dismissed by

the district court on this ground.        The defendants argue, however,

that the complaint should be dismissed because it fails to meet

minimum pleading requirements.

           Federal Rule of Civil Procedure 8(a)(2) requires “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”     Fed. R. Civ. P. 8(a)(2).       The complaint must

“give the defendant fair notice of what the claim is and the

grounds upon which it rests.”       Erickson v. Pardus, 127 S. Ct. 2197,

2200 (2007) (per curium) (quoting Bell Atlantic Corp. v. Twombly,

127 S. Ct. 1955, 1964) (2007) (internal alterations and quotation

marks omitted).      A pro se complaint “‘must be held to less

stringent standards than formal pleadings drafted by lawyers.’”

Id.   (quoting   Estelle   v.   Gamble,    429   U.S.   97,    106   (1976)).

Nonetheless, “a plaintiff’s obligation to provide the grounds of

his   entitlement   to     relief    requires    more   than    labels    and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”      Twombly, 127 S. Ct. at 1964-65 (internal

alternations and quotation marks omitted).

           Applying these standards, we conclude that Thigpen’s

complaint did not contain the factual information necessary to

state a claim for relief.       Each of Thigpen’s allegations begins

with a claim of conspiracy, but his complaint contains no facts to

either support such a claim or, alternatively, to indicate that he


                                      6
did not actually intend to allege conspiracy.                The complaint

further alleges violations of due process, equal protection, and

the First Amendment, but fails to provide any explanation of the

substance   of   these   claims.    The   complaint   thus    provides   no

information about Thigpen’s injury or his entitlement to relief,

and should, as a result, be dismissed.

            In sum, we affirm the district court’s dismissal of

Thigpen’s double jeopardy claim with leave to file a state petition

for habeas corpus.       While the district court erred in dismissing

Thigpen’s equal protection, due process, and First Amendment claims

pursuant to Heck, we conclude that these claims should be dismissed

without prejudice on the alternative ground that the complaint is

so conclusory that it fails to state a claim for relief.           We thus

modify the district court’s order to allow Thigpen to refile his

equal protection, due process, and First Amendment claims under 42

U.S.C. § 1983 in U.S. district court.

                                                  AFFIRMED AS MODIFIED




                                    7